Citation Nr: 1106623	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  10-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
headaches.

2.  Entitlement to an initial compensable disability rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from November 1992 to May 1993, 
from December 1995 to August 1996 and from March 2002 to March 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2009 Decision Review Officer (DRO) decision 
of the Detroit, Michigan regional office (RO) of the Department 
of Veterans Affairs (VA) which, in part, granted The Veteran 
service connection for headaches and sinusitis.  A noncompensable 
disability rating was assigned for each of these disabilities.

In August 2010 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing at the RO. A copy of the 
hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the claims. 

The record reflects that the Veteran was last afforded a VA 
examination to determine the degree of severity of her migraine 
and sinusitis disabilities in January 2008.  At her August 2010 
Board hearing, the Veteran testified that her headaches and 
sinusitis interfered with her work and that she had lost 
significant time from work due to the condition.  She also 
testified at her hearing that her symptoms had worsened since her 
last examination.  Given the reported worsening of the Veteran's 
disabilities since her last VA examination, the Board finds that 
new VA examinations are necessary in order to decide the 
Veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 
121 (1991). 

Additionally, the last treatment record is dated in September 
2010.  Any additional records since September 2010 should be 
obtained since they may contain information concerning his 
current level of disability.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated her for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain relevant VA treatment records 
that are not yet associated with the file.

2.  The RO/AMC should afford the Veteran a 
neurological examination to determine the 
current severity of her service-connected 
headaches.  The examiner should review the 
Veteran's claims file and note such a 
review in the examination report.

The examiner should determine all of the 
current manifestations of the Veteran's 
headaches, including the frequency of any 
prostrating attacks she may suffer.  
Clinical findings should be recorded in 
terms conforming to VA's rating schedule.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that the Veteran's reports must be 
considered in formulating the opinion.

3.  The Veteran should be afforded an 
examination by an examiner qualified to 
determine the current severity of her 
service-connected sinusitis.  The claims 
folders must be made available to and 
reviewed by the examiner, and any indicated 
studies should be performed.  Clinical 
findings should be recorded in terms 
conforming to VA's rating schedule.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that the Veteran's reports must be 
considered in formulating the opinion.

4.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations 
remain less than fully favorable to the 
Veteran, she and her representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an opportunity 
to respond thereto. 

By this remand the Board intimates no opinion as to any final 
determination warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



